Title: David Higginbotham to Thomas Jefferson, 20 May 1817
From: Higginbotham, David
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond
20th May 1817.
          
          If you have not yet sold your westham lots and are still disposed to sell them, be pleased to say the number you have and the size and the price you ask for them, I will perhaps purchase them if the price is not two high, I may perhaps be able to turn them into Cash in some way or other to suit us both, be pleased to say what is the loss we shall all sustain this year by the Hessian fly, shall we make half crops or not, I have so many different reports that it is hard to get a correct opinion
          
            I am Dear Sir Your Mot Obt
            David Higginbotham
          
        